In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-296 CR

____________________


DANNY DORTCH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 88767




MEMORANDUM OPINION (1)
	Danny Dortch was convicted and sentenced on an indictment for unauthorized use
of a motor vehicle.  Dortch filed a notice of appeal on June 23, 2003.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On July 8, 2003, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a 
part of the appellate record.  See Tex. R. App. P. 37.1.  Although the appellant filed an
amended notice of appeal, the record has not been supplemented with an amended
certification.  Because a certification that shows the defendant has the right of appeal has
not been made part of the record, the appeal must be dismissed.  See Tex. R. App. P.
25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered August 21, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.